Citation Nr: 0430158	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk






INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran entitlement to service 
connection for hypertension and renal disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard, in the veteran's original application for 
compensation benefits received in October 2002 he indicated 
that he was treated at the VA Medical Center in Detroit, 
Michigan (VAMC) from 1981 to the present.  In March 2003 the 
RO requested the VAMC to furnish all medical records from 
October 1981 to April 1983.  The VAMC responded that they did 
not have any records for that time period.  Subsequently 
received were medical records from the VAMC covering the 
period from November 1999 to November 2002.   It is unclear 
from the file who requested these records or the time frame 
involved.  As such, the Board finds that an attempt should be 
made to obtain the medical records from the VAMC from April 
1983 to November 1990.

Accordingly, the case is REMANDED for the following:

1.  The RO should request the VAMC to 
furnish copies of any medical records 
pertaining to treatment for the veteran 
hypertensive-renal disease covering the 
periods from April 1983 to November 1990 
and November 2002 to the present.

2.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should review the veteran's 
claims.  If the benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




